      Case: 1:20-cv-00733 Document #: 14 Filed: 02/12/20 Page 1 of 1 PageID #:112



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


RUBIK’S BRAND, LTD.,

        Plaintiff,                                     Case No.: 1:20-cv-00733

v.
                                                       Judge John Z. Lee
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,                            Magistrate Judge Maria Valdez

        Defendants.



                      PLAINTIFF’S MOTION FOR ELECTRONIC SERVICE
                       OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

         Plaintiff, RUBIK’S BRAND, LTD., (“RUBIK’S” or “Plaintiff”) seeks this Court’s

 authorization to effectuate service of process by e-mail and/or electronic publication in an action

 arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the

 Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq. Plaintiff’s Memorandum

 of Law in Support of this Motion has been concurrently filed.


     Dated: February 12, 2020                       Respectfully submitted,

                                                    /s/ Ann Marie Sullivan
                                                    Ann Marie Sullivan
                                                    Alison Carter
                                                    Raymond Lang
                                                    AM Sullivan Law, LLC
                                                    1440 W. Taylor St., Suite 515
                                                    Chicago, Illinois 60607
                                                    Telephone: 224-258-9378
                                                    E-mail: ams@amsullivanlaw.com

                                                    ATTORNEYS FOR PLAINTIFF
